Exhibit 10.36
Seite 108 von 163 des Vertrages vom 01. September 2008 über einen
Konsortialkredit an die EverQ GmbH in Höhe von €192.500.000,00
ANLAGE 11
Undertaking of Evergreen Solar Inc.
Evergreen Solar, Inc. (“Evergreen”)
Deutsche Bank AG Filiale Deutschlandgeschäft, in its capacity as Security Agent
and Lender,
Deutsche Bank Luxembourg S.A.
Bayerische Hypo- und Vereinsbank Aktiengesellschaft
HVB Banque Luxembourg Société Anonyme
NORD/LB Norddeutsche Landesbank Girozentrale
IKB Deutsche Industriebank AG
Sachsen Bank unselbstständige Anstalt der Landesbank Baden-Württemberg
EverQ GmbH
agree as follows:
Undertaking
All terms set in italics in this Undertaking have the same meaning as the terms
set opposite to them in the table attached as Annex 1, which in turn have the
meaning defined in the syndicated loan agreement dated 30 April, 2007 as amended
on 22 May 2007 and on 01 September 2008 regarding a syndicated loan in the
amount of EUR 192,500,000.00 granted to EverQ GmbH (Loan Agreement). The Loan
Agreement including schedules is known to Evergreen in its entirety. Terms
defined in this Undertaking (“Undertaking”) have the meaning defined herein and
are not set in italics.
However, Evergreen is not a party to the Loan Agreement and the latter does not
constitute a legally binding document for Evergreen even where the wording of
the Loan Agreement might suggest otherwise. Rather, the legal relationship
between Evergreen on the one side and the Financing Parties and the Borrower on
the other side is exclusively governed by this Undertaking regarding the
issuance of the aforementioned loan to the Borrower.

 



--------------------------------------------------------------------------------



 



Seite 109 von 163 des Vertrages vom 01. September 2008 über einen
Konsortialkredit an die EverQ GmbH in Höhe von €192.500.000,00
Section A     Undertaking

§ 1   Subordination of claims of Shareholders   (1)   Evergreen hereby
subordinates all of its current and future claims against the Borrower, and all
of the rights appertaining thereto, with the exception of trade receivables and
the claims on interest out of its shareholder loans that may not bear
significantly higher interest than Tranche C, to all of the current and future
claims of the Banks (including all of their domestic and foreign branches)
against the Borrower under the Financing Documents, irrespective of the legal
form of the Borrower at such time and irrespective of the identity of its
shareholders. As long as the Banks have not been fully satisfied in respect of
the aforementioned claims when due and payable, Evergreen will not dispose of
its claims subordinated in accordance with this subsection without the prior
written consent of the Banks and, in particular, will not collect on them,
secure them, assign them to third parties, pledge them or set them off. At the
same time, Evergreen warrants that it has not disposed of the claims prior to
today, so that no third party rights exist with respect to such claims.   (2)  
Evergreen hereby subordinates all of its current and future trade receivables
and all of the rights against the Borrower appertaining thereto as well as the
claims on interest out of its shareholder loans that may not bear significantly
higher interest than Tranche C to all of the claims of the Banks (including all
of their domestic and foreign branches) against the Borrower under the Financing
Documents that have or will have fallen due, irrespective of the legal form of
the Borrower at such time and irrespective of the identity of its shareholders.
As long as the Banks have not been fully satisfied in respect of the
aforementioned claims when due and payable, Evergreen will not dispose of its
claims subordinated in accordance with this subsection without the prior written
consent of the Banks and, in particular, will not collect on them, secure them,
assign them to third parties, pledge them or set them off. At the same time,
Evergreen warrants that it has not disposed of the claims prior to today, so
that no third party rights exist with respect to such claims.   (3)   This
subordination shall remain valid until it is rescinded by written mutual
agreement. The Banks shall consent to the rescission if the Borrower has
fulfilled or secured all of its obligations to them under the Financing
Documents. The Banks have the right to grant their consent subject to the
condition subsequent that the Banks are required to return the

 



--------------------------------------------------------------------------------



 



Seite 110 von 163 des Vertrages vom 01. September 2008 über einen
Konsortialkredit an die EverQ GmbH in Höhe von €192.500.000,00

    amounts that have been paid to them (especially in the case of impending
challenge during insolvency proceedings).

§ 2   Representations and Warranties

By concluding this Undertaking, Evergreen represents and warrants to the Banks
that

(a)   within the framework of the current version of the Master Joint Venture
Agreement, the MoU and the respective License and Technology Transfer Agreement
executed by Evergreen, the Borrower will receive unlimited use of all of the
licenses and other rights of use, as well as the necessary process expertise,
necessary to satisfy the Business Plan, to the extent Evergreen owns such
rights;   (b)   no judicial or extrajudicial legal proceedings exist with
respect to the licenses and other rights of use referred to in subparagraph
(a) that could threaten the Borrower’s rights out of the licenses or the rights
of use;   (c)   all agreements between the Borrower and Evergreen have been
concluded, and are being performed, on the basis of terms that are at arm’s
length;   (d)   if it expands production capacity, grants licenses or other
rights of use to third parties — or acquires shares of companies — that compete
with the Borrower using comparable technology to its own technology it shall, to
the extent feasible, grant to the Borrower within the framework of the current
versions of the Master Joint Venture Agreement, the MoU and of the respective
License and Technology Transfer Agreement access to the use of the respective
technology at least equivalent to its own access and on at least the same (or
more favorable) terms.

The aforementioned Representations and Warranties shall apply as having been
repeated by Evergreen with every Notice of Drawing, on each drawing date and on
the first day of each Interest Period.

§ 3   Conclusion of Inter-Company Agreements   (1)   Evergreen covenants, in
respect to the Borrower, not to enter into any control, profit transfer or other
inter-company agreements within the meaning of sec. 291 and 292 of the German
Stock Corporation Act (Aktiengesetz), or to execute transformations within the
meaning of

 



--------------------------------------------------------------------------------



 



Seite 111 von 163 des Vertrages vom 01. September 2008 über einen
Konsortialkredit an die EverQ GmbH in Höhe von €192.500.000,00

    the German Act on Business Transformations (Umwandlungsgesetz) or comparable
transactions without the prior written consent of the Banks.   (2)   § 3
(1) above does not apply to the Borrower’s transformation into a stock
corporation (Aktiengesellschaft) according to sec. 190 ff. of the German Act on
Business Transformations (Umwandlungsgesetz).

§ 4   Expansion Measures

The Borrower and the Shareholders shall offer the Banks the option of financing
the Expansion Measures in preference to all other financing providers. However,
no prejudice to a favourable financing decision may be derived therefrom.
If the Banks’ review does not lead to a favourable financing decision, then the
Banks consent to the Expansion Measures already by executing the Loan Agreement
if the Borrower and the Shareholders are implementing the Expansion Measures via
a subsidiary or affiliate on a stand-alone basis, i.e. without any financial or
non-financial recourse whatsoever to the Borrower, it being understood that the
Shareholders must grant to the Borrower at least the same terms and conditions
as to such subsidiary or affiliate to the extent services rendered, goods
delivered or rights granted to such subsidiary or affiliate are also rendered,
delivered or granted under the Project Contracts.

§ 5   Further Obligations   (1)   Jointly with the further Shareholders,
Evergreen has contributed equity capital to the Borrower in the amount of EUR
62,900,000.00 and has granted the Borrower shareholder loans (subordinate to the
claims of the Banks under the Loan Agreement in accordance with Section A § 1
subsections (1) and (2) above) in the amount of at least EUR 125,000,000.00
prior to the first Drawing under the Loan Agreement.   (2)   Until the full
repayment of all amounts payable by the Borrower under the Loan Agreement,
Evergreen covenants

  (i)   to grant additional equity capital or additional loans (subordinated in
accordance with Section A § 1 subsections (1) and (2) above to claims of the
Banks under the Loan Agreement), in the amount of 33.33% of that amount by which

 



--------------------------------------------------------------------------------



 



Seite 112 von 163 des Vertrages vom 01. September 2008 über einen
Konsortialkredit an die EverQ GmbH in Höhe von €192.500.000,00

  (a)   the investment costs for EverQ3 exceed the investment costs projected in
the Business Plan or     (b)   investment grants or investment subsidies are not
granted in the projected amount or investment grants or investment subsidies are
required to be repaid or Tranche B is to be repaid by Maturity Date;

      In case of (b) above the Borrower is obliged to make a repayment towards
the drawdown under Tranche B in the amount of the additional equity or
additional loans received.

  (ii)   to secure Completion of the EverQ3 investment by granting additional
equity capital or additional loans (subordinated in accordance with Section A §
1 subsections (1) and (2) above to claims of the Banks under the Loan
Agreement), in the amount of 33,33% of the necessary amount if the Borrower
fails to comply with its Undertakings under § 15 (Financial Ratios) during the
construction period of EverQ3; such additional shareholder loans may be repaid
to Evergreen provided that and insofar as the Borrower again complies with its
Undertakings under § 15 (Financial Ratios) considering such repayment;     (iii)
  to secure Completion, including — if required — backfitting from Quad
Technology to Gemini String Technology.     (iv)   to support the Borrower by
implementation of actions contained in the MoU,     (v)   to promote the
Borrower’s operations on the basis of the Project Contracts.

(3)   The repayment of Evergreen’s shareholder loans is permitted provided that
and insofar as the Borrower’s equity capital was increased by proceeds of the
IPO at least in the Aggregate Amount.       “Aggregate Amount” equals the sum of
the repayments of Shareholder-1’s, Shareholder-2’s and Shareholder-3’s
shareholder loans, the payment according to Section A § 5 subsection (4) of the
Undertaking of Shareholder-1 (Schedule 11 to the Loan Agreement) and the payment
according to Section A § 5 subsection (4) of the Undertaking of Shareholder-3
(Schedule 13 to the Loan Agreement).

 



--------------------------------------------------------------------------------



 



Seite 113 von 163 des Vertrages vom 01. September 2008 über einen
Konsortialkredit an die EverQ GmbH in Höhe von €192.500.000,00

(4)   Evergreen covenants to receive the in section E.IV of the MoU mentioned
“Gemini Compensation Value” in the amount of USD 45.000.000,00 or any comparable
payment from the Borrower only provided that and insofar as the Borrower’s
equity capital was increased by proceeds of the IPO at least in the Aggregate
Amount   (5)   Upon demand, Evergreen will reimburse the Agent, the Security
Agent and the other Financing Parties all such reasonable and necessary external
costs as the latter have incurred in connection with the judicial or
extrajudicial preservation or enforcement of their rights against Evergreen.  
(6)   Evergreen covenants not to entirely or partially assign or transfer its
rights and obligations under this Undertaking.   (7)   Until the Borrower is not
listed on the stock exchange, Evergreen covenants not to receive dividends or
distributions or comparable (direct or indirect) payments or benefits from the
Borrower. If permitted to Commercial Law, such payments or performances are
permitted from the year 2010 for the business year 2009, as far and as long as
the Leverage Ratio goes below the value 1,5.   (8)   Evergreen shall
concurrently sign this Undertaking, Addendum-1 according to Annex 2 and the
Addendum-2 according to Annex 3 to this Undertaking.   § 6   Miscellaneous      
Claims of the Financing Parties against Evergreen are not affected by the
agreements in § 23 subsection (8) (Costs and expenses) of the Loan Agreement.

Section B     Miscellaneous

§ 1   Payments   (1)   Payment without deductions

All payments of Evergreen under this Undertaking are payable net, with no
deductions of tax or similar charges whatsoever, irrespective of the nature
thereof, without any express demand made therefor, on the due date (no later
than 10 am local time). Payment obligations shall only be

 



--------------------------------------------------------------------------------



 



Seite 114 von 163 des Vertrages vom 01. September 2008 über einen
Konsortialkredit an die EverQ GmbH in Höhe von €192.500.000,00
deemed to have been satisfied with the effect of discharging the obligation
vis-a-vis the Bank or Banks if and to the extent the relevant amounts are
effectively paid in the currency in which they are owed and in immediately
disposable funds and have been credited, without reservation, to the
corresponding account designated by the Agent (or, in the case of payment
obligations under an Ancillary Facility, by the relevant Ancillary Bank) at the
main trading centre of the currency in question.

(2)   No set-off

Evergreen is not entitled to set-off its own counterclaims against claims of the
Agent or of the Banks under the Loan Agreement or to assert a right of
retention. The waiver of the right to set-off and of retention does not apply to
the extent the counterclaims are undisputed or have been bindingly adjudicated.

(3)   Partial payments

Should Evergreen make payments that are insufficient to satisfy liabilities
under this Undertaking which are in arrears or which are due, then in the event
of payments to the Agent, the Agent (in accordance with the ratios of the Banks)
or, in the case of payments made to an Ancillary Bank, the Ancillary Bank in
question shall apply these payments towards such payments as are in arrears or
due, in the following priority:

(a)   first — towards fees, commissions, costs and other expenses of the
Arranger, the Agent or the Security Agent to be reimbursed;   (b)   second —
towards interest claims which are due and have not been paid;   (c)   third —
towards outstanding Drawings; and   (d)   fourth — towards all further claims
which are due.   § 2   Notices   (1)   Form

Unless otherwise provided in this Undertaking, all notices under this
Undertaking must be given by letter or facsimile.

 



--------------------------------------------------------------------------------



 



Seite 115 von 163 des Vertrages vom 01. September 2008 über einen
Konsortialkredit an die EverQ GmbH in Höhe von €192.500.000,00

(2)   Address

All notices to Evergreen shall be directed to the address set forth in
Schedule 10 to the Loan Agreement or to such other address as Evergreen has
timely indicated to the Agent.

§ 3   Amendments

No amendments to this Undertaking shall be valid unless made in writing. The
foregoing also applies to any amendment to or waiver of this writing
requirement.

§ 4   Transfer

Each Bank is entitled and obliged to assign or transfer, as the case may be, all
or part of its rights and duties under this Undertaking to another credit
institution or financial institution, provided, however, that such assignment
and transfer may only be effected jointly with the assignment and transfer of
all or the correspondig part of, as the case may be, the rights and duties such
Bank has under the Financing Documents.

§ 5   Severability clause

Should any provisions of this Undertaking be or become invalid or unenforceable,
whether in whole or in part, then the remaining provisions hereof shall remain
unaffected thereby. The Parties hereby undertake to replace an invalid or
unenforceable provision with the valid and enforceable provision that most
closely reflects in commercial terms the purpose of the invalid or unenforceable
provision. An analogous rule shall apply in the case of contractual gaps.

§ 6   No waiver

A delay or a failure (including an only partial failure) to exercise rights on
the part of the Agent or the Banks shall not be deemed a waiver of those rights
and shall not give rise to a forfeiture of such rights.

§ 7   Language

(1)   Notices

All notices given in connection with this Undertaking must be given in German or
English.

 



--------------------------------------------------------------------------------



 



Seite 116 von 163 des Vertrages vom 01. September 2008 Über einen
Konsortialkredit an die EverQ GmbH in Höhe von €192.500.000,00

(2)   Documents

Any other document submitted in connection with a Financing Document must:

(a)   be prepared in German or English,   (b)   unless otherwise agreed with the
Agent, be submitted together with a certified German translation. In such case
the German translation shall take priority, except where the document in
question is prescribed by law or is otherwise an official document.

§ 8   Prescription

Any right and any claim of a Financing Party against Evergreen arising in
connection with a Financing Document shall be prescribed after three years from
the date it falls due, except where the relevant statutory prescription period
is longer.

§ 9   Term

The term of this Undertaking shall not expire until all claims of the Banks
under the Loan Agreement have been finally fulfilled.

§ 10   Applicable Law, Jurisdiction

(1)   This Undertaking and all rights and obligations arising hereunder shall in
all respects be governed by German law.   (2)   Evergreen hereby submits to the
jurisdiction of the competent courts of Frankfurt am Main. However, each
Financing Party may sue Evergreen before each other competent court. Evergreen
irrevocably waives any objection which it may now or hereafter have that such
proceedings have to be brought in a more convenient forum.

 



--------------------------------------------------------------------------------



 



Seite 117 von 163 des Vertrages vom 01. September 2008 über einen
Konsortialkredit an die EverQ GmbH in Höhe von €192.500.000,00

     
Date:
  Evergreen Solar, Inc.
 
   
Sep 19, 2008
   
 
 
 
  (/s/ Richard M. Feldt)       (                       )
The Security Agent
   
 
   
Date:
  Deutsche Bank AG, Filiale Deutschlandgeschäft
 
   
 
  (                     )      (                     )
 
   
The Agent
   
 
   
Date:
  Deutsche Bank Luxembourg S.A.
 
   
 
  (                     )      (                     )
 
   
The Banks
   
 
   
Date:
  Deutsche Bank AG, Filiale Deutschlandgeschäft
 
   
 
  (                     )      (                     )

 



--------------------------------------------------------------------------------



 



Seite 118 von 163 des Vertrages vom 01. September 2008 über einen
Konsortialkredit an die EverQ GmbH in Höhe von €192.500.000,00

     
Date:
  Deutsche Bank Luxembourg S. A.
 
   
 
  (                      )     (                      )
 
   
Date:
  Bayerische Hypo- und Vereinsbank Aktiengesellschaft
 
   
 
  (                      )     (                      )
 
   
Date:
  HVB Banque Luxembourg Société Anonyme
 
   
 
  (                      )     (                      )
 
   
Date:
  NORD/LB Norddeutsche Landesbank Girozentrale
 
   
 
  (                      )     (                      )
 
   
Date:
  IKB Deutsche Industriebank AG
 
   
 
  (                      )     (                      )

 



--------------------------------------------------------------------------------



 



Seite 119 von 163 des Vertrages vom 01. September 2008 über einen
Konsortialkredit an die EverQ GmbH in Höhe von €192.500.000,00

     
Date:
  Sachsen Bank
 
  unselbstständige Anstalt der Landesbank Baden-Württemberg
 
   
 
  (                      )     (                      )
The Borrower
   
 
   
Date:
  EverQ GmbH
 
   
 
        

 



--------------------------------------------------------------------------------



 



Seite 120 von 163 des Vertrages vom 01. September 2008 über einen
Konsortialkredit an die EverQ GmbH in Höhe von €192.500.000,00
Annex 1
Terms Defined in the Loan Agreement

     
Addendum-1
  Addendum-1  
Addendum-2
  Addendum-2  
Agent
  Agent  
Lead Arranger
  Lead Arranger  
Co-Lead Arranger
  Co-Lead Arranger  
Arranger
  Arranger  
Ancillary Bank
  Ancillary Bank  
Ancillary Facility
  Ancillary Fazilität  
Banks
  Banken  
Borrower
  Kreditnehmer  
Business Plan
  Businessplan  
Completion
  Fertigstellung  
Completion date
  Fertigstellungstermin  
Drawing
  Ziehung  
EverQ3
  EverQ3  
Expansion Measures
  Expansionsmaßnahmen  
Financing Documents
  Finanzierungsdokumente  
Financing Parties
  Finanzierungsparteien

 



--------------------------------------------------------------------------------



 



Seite 121 von 163 des Vertrages vom 01. September 2008 über einen
Konsortialkredit an die EverQ GmbH in Höhe von €192.500.000,00

     
Interest Period
  Zinsperiode  
IPO
  Börsengang  
Leverage Ratio
  Verschuldungsgrad  
Loan Agreement
  Kreditvertrag  
MoU
  MoU  
Maturity Date
  Endfälligkeitstag  
Notice of Drawing
  Ziehungsnachricht  
Project Contracts
  Projektverträge  
Representations and Warranties
  Bestätigungen und Zusicherungen  
Security Agent
  Sicherheitenagent  
Shareholder
  Gesellschafter  
Shareholder-1
  Gesellschafter-1  
Shareholder-2
  Gesellschafter-2  
Shareholder-3
  Gesellschafter-3  
Tranche B
  Tranche B  
Tranche C
  Tranche C

 